03/07/2019
          IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT NASHVILLE
                              Assigned on Briefs February 12, 2019

             STATE OF TENNESSEE v. TERRY LEON LANCASTER

                      Appeal from the Circuit Court for Stewart County
                      No. 2016-CR-83 Suzanne Lockert-Mash, Judge
                          ___________________________________

                                 No. M2018-00111-CCA-R3-CD
                             ___________________________________


Defendant, Terry Leon Lancaster, was indicted on four counts of rape of a child and four
counts of aggravated sexual battery for events that took place during the summer of 2015
when the victim, then aged twelve, was staying at Defendant’s home while attending
vacation bible school. At trial, the trial court dismissed Counts 1 and 2 of the indictment
after a motion for judgment of acquittal. The jury found Defendant guilty of the
remaining counts of the indictment, two counts of rape and four counts of aggravated
sexual battery. Defendant was sentenced to an effective sentence of thirty years as a
multiple offender. Defendant appeals his convictions, arguing that the evidence
presented at trial was insufficient. We affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.

Anthony L. Clark, Paris, Tennessee, for the appellant, Terry Leon Lancaster.

Herbert H. Slatery III, Attorney General and Reporter; Alexander C. Vey, Assistant
Attorney General; Ray Crouch, District Attorney General; and Dani Bryson, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                                  OPINION

       According to the testimony at trial, C.G.,1 the victim, lived in Henry County with
her parents. The victim had known Defendant since she was in the first grade after her
“mother had started talking to his wife over Facebook and they started coming over to
      1
          It is the policy of this Court to refer to the victims of sexual abuse by their initials.
our house.” She was around ten years old the first time she went to Defendant’s house
alone.

        In late June of 2015, the victim went to stay with Defendant and his wife for a
week at their home in Stewart County in order to attend vacation bible school at their
church, Rock Creek Baptist Church. According to the pastor of the church, Richard
Conley, vacation bible school took place from June 21-24 of 2015. At the time, the
victim was in between her sixth and seventh grade years of school and was twelve years
of age.

       According to the victim, Defendant and his wife had children who had “moved
out.” She described their house as having three bedrooms but explained that “only two of
them are actually used as a bedroom.” When the victim went to Defendant’s house, she
usually “slept on the couch in the living room . . . [b]ecause it was either too warm or too
cold” in the other bedroom. To occupy her time, the victim used her laptop and her “DS2
playing games and doing crafts with his wife.”

       The victim explained that Defendant first approached her in the computer room on
the second day she was at his house. They were the only two people in the room. The
victim was “sitting on the floor and [Defendant] was playing games on the computer.”
Defendant “got tired of playing games and so he got up and he decided to hug [her].”
The victim said this was unusual behavior and that the hug lasted “[a]bout five minutes”
during which Defendant’s “hands kept getting lower and lower” until he started
“[g]rabbing” her “butt.” At first, he touched her on the outside of her clothing “and then
eventually after a little bit of time he went inside” her clothing and touched her bare skin.
The victim did not tell him to stop because she was surprised by his actions. Defendant
eventually stopped when they “went out to eat food.” Defendant’s wife was home at the
time, “[i]n the kitchen at the kitchen table.”

       That same night around 9:00 p.m. when it was time for bed, the victim was laying
on the couch in her pajama pants and a t-shirt. She recalled that she was wearing
underwear but could not recall if she was wearing a bra at the time. Defendant’s wife
was already in bed. Defendant “c[a]me back because [the victim] was in a bad mood that
day . . . and started talking to [her] and eventually it got sexual.” Defendant told the
victim “stories about other women he had slept with in public and then eventually he
started feeling around [her] chest like the upper part of [her] chest.” The victim was
“uncomfortable” and just “looked” at Defendant who moved his hands lower to her
“breasts” where they stayed for “[a]bout ten minutes.” Defendant told her not to tell
anyone about the incident. The victim was scared and “kept it a secret” because
Defendant “had guns.”

       2
           The victim explained that a DS was a “game system” that was “similar to a Game Boy.”
                                                   -2-
       The next night, Defendant “started to take off [the victim’s] shirt and he eventually
went to where he went underneath [her] underpants and he started to inappropriately
touch [her] there.” Defendant also removed her underwear. The victim “didn’t know
what to say” and decided to stay quiet at that point. Defendant grabbed her “breasts and
eventually went further down to [her] waist and started massaging and rubbing” before he
put his fingers inside her vagina. Defendant “bent [his fingers] back and forth” inside her
vagina for about “fifteen minutes” before they “got tired and he told [her] to go to bed.”

        The next day was “just a repeat of the previous day which is how it was until the
last night” the victim was at Defendant’s house. She recalled being there for five nights
but did not “exactly remember” if that was the correct number of nights. She elaborated
that on the fourth night, Defendant “tried to take off [her] clothes and he did and he
continued to go inside.” He again used his fingers on her vagina.

       The victim recalled that Defendant “forced” her to touch his penis one night while
she was at his house. She could not recall which night this occurred but remembered
Defendant “lowered” his pants before he “grabbed [her] hand and put it on his penis.”
She moved her hand away. The victim described Defendant’s penis as “hard.” After she
pulled her hand away, she looked at Defendant and “shook [her] head no.”

        The victim also recalled one time during the day that Defendant came up behind
her while she was on her laptop and “grabbed” her breasts. On the fifth night, Defendant
told the victim “that he was going to continue with that night but nothing happened the
fifth night.” Defendant told her he would like to “be [her] first,” meaning he would like
to be the one to take her virginity.

       On cross-examination, the victim admitted that in May of 2016, she initially
described three separate instances of abuse. She explained that “[i]t was five days but the
beginning day and the end day nothing happened” and that the abuse occurred on “three
different days” for a total of what she considered three times. She further explained that
multiple events took place each day; for example on the “last day,” Defendant “grabbed
[her] breast” during the day and then “grabbed [her] breasts again and [used] his fingers”
at night. On the first and second day of abuse, the victim explained that two separate
instances occurred each day. The victim explained that she initially described what she
thought were “seven” different instances of abuse but agreed that her testimony at the
preliminary hearing indicated that there were “five” separate instances of abuse. She
acknowledged that the jury had been told eight instances of abuse occurred based on the
eight counts in the indictment but that she had always maintained that there were five
separate instances of abuse, several of which included multiple types of abuse. The State
attempted to discredit the victim’s testimony because the victim denied attending a pool
party at the home of the pastor of Rock Creek Baptist Church after vacation bible school.
                                            -3-
Richard Conley testified that he remembered the victim attending a pool party in July or
August of 2015 at his home.

       The victim did not tell anyone about the abuse for a while but eventually told a
friend from school. In February of 2016, Susan Powell, a teacher at the victim’s school,
confiscated a piece of paper that the victim attempted to pass to another student in the
hallway. The paper read,

      Anorexia
      Molested
      Wasn’t meant to be born
      Wasn’t wanted to be born
      Been told that I’m regret[t]ed
      Atheist
      Beaten up several times
      Ignored

Ms. Powell described the victim as upset when the paper was taken away. Ms. Powell
gave the note to the school counselor, Amy Vance. The victim explained that she was
born “after several miscarriages” and had taken things her parents had said to her “the
wrong way.” She was the youngest of three siblings; her brother and sister were seven
and ten years older than her, respectively. She explained that being “ignored” and
“regret[t]ed” referred to treatment by friends. The victim denied telling Ms. Vance that
her father was a “dooms day prepper” and had guns at the house.

       Ms. Vance testified that she spoke with the victim after the note was retrieved by
the teacher. Ms. Vance took notes during the meeting with the victim, but the notes were
not entered into evidence. Ms. Vance confirmed that she would not have known the
victim’s father was a “dooms day prepper” had the victim not told her such. She
explained that the victim’s responses did not appear to be coached and that the victim did
not appear to be “attention seeking.” The victim was referred for a forensic interview.
Kim Gibson, a former employee of the Carl Perkins Center in Henry County, testified
that she performed a forensic interview of the victim.

       Chief Deputy Mark McElroy of the Stewart County Sheriff’s Department was the
investigator assigned to the case. He confirmed that a forensic interview of the victim
was conducted. He spoke “briefly” to Defendant’s wife on two occasions and
interviewed Defendant at length after giving Miranda warnings. Defendant was arrested
at the conclusion of the interview. At trial, a redacted version of the audio recording of
Defendant’s interview was played for the jury. During the recording, Defendant insisted
that “nothing occurred.” He recalled a time when the victim “s[a]t on his knees” and then
he “put his arm around her waist,” but he had “always done that since she’d been little.”
                                           -4-
This time in particular, however, the victim “picked [his] hand up” and placed it on her
“boob.” He removed his hand, and the victim “did it again.” Defendant claimed that he
told his wife about the victim’s actions. Defendant thought that the victim’s allegations
were “unbelievable” and commented that there “was absolutely nothing in this world that
can come to [his] mind that would make [the victim] say something like that.”

       Defendant was initially charged with one count of rape of a child and three counts
of aggravated sexual battery. After the case was presented the grand jury, Defendant was
indicted on four counts of rape of a child and four counts of aggravated sexual battery.
At the conclusion of the testimony at trial, the trial court granted a motion for judgment
of acquittal with regard to two counts of rape because “[t]here’s no indication of the other
two.” As to the remaining counts of the indictment, the State elected to rely on the
following testimony to support the counts. For Counts 3 and 4, the State relied upon
“[t]he rape [the victim] testified to on the third night and the fourth night, digital
penetration.” For Count 5, the State relied on “the second day in the computer room,
when he grabbed her butt.” For Count 6, the State relied on proof from “the third night
that she stayed there when he pulled up her shirt and rubbed on her breasts.” For Count
7, the State relied on “an unknown date [during the week] when she or when he had her
touch his penis.” For Count 8, the State relied upon “defendant’s admission that the
victim moved his hand to her breast.”

        The jury found Defendant guilty of Counts 3-8. After a sentencing hearing, the
trial court sentenced Defendant to thirty years on Count 3 and thirty years on Count 4, as
a Range III multiple offender, to be served concurrently with each other. The trial court
sentenced Defendant to ten years on each count for Counts 5-8 as a Range I, standard
offender, to be served concurrently with each other and the sentences in Counts 3 and 4,
for a total effective sentence of thirty years.

       After the denial of a motion for new trial, Defendant filed a timely notice of
appeal.

                                          Analysis

        On appeal, Defendant argues that the evidence was insufficient to support the
convictions. Specifically, he insists that the “only proof of the alleged offenses offered at
trial was through the testimony of the alleged victim” and that the “inconsistencies”
between her testimony during the preliminary hearing and the trial “demonstrate that
[her] testimony is untrustworthy.” The State disagrees.

       Well-settled principles guide this Court’s review when a defendant challenges the
sufficiency of the evidence. A guilty verdict removes the presumption of innocence and
replaces it with a presumption of guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn.
                                            -5-
1992). The burden is then shifted to the defendant on appeal to demonstrate why the
evidence is insufficient to support the conviction. State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). The relevant question the reviewing court must answer is whether any
rational trier of fact could have found the accused guilty of every element of the offense
beyond a reasonable doubt. See Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S.
307, 319 (1979). On appeal, “the State is entitled to the strongest legitimate view of the
evidence and to all reasonable and legitimate inferences that may be drawn therefrom.”
State v. Elkins, 102 S.W.3d 578, 581 (Tenn. 2003). As such, this Court is precluded from
re-weighing or reconsidering the evidence when evaluating the convicting proof. State v.
Morgan, 929 S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews, 805 S.W.2d
776, 779 (Tenn. Crim. App. 1990). We may not substitute our own “inferences for those
drawn by the trier of fact from circumstantial evidence.” Matthews, 805 S.W.2d at 779.
Further, questions concerning the credibility of the witnesses and the weight and value to
be given to evidence, as well as all factual issues raised by such evidence, are resolved by
the trier of fact and not the appellate courts. State v. Pruett, 788 S.W.2d 559, 561 (Tenn.
1990). “The standard of review ‘is the same whether the conviction is based upon direct
or circumstantial evidence.’” Dorantes, 331 S.W.3d at 379 (quoting State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009)).

         “Rape of a child is the unlawful sexual penetration of a victim by the defendant . .
. if the victim is more than three (3) years of age but less than thirteen (13) years of age.”
T.C.A. § 39-13-522(a). “Sexual penetration” is defined as “sexual intercourse . . . or any
other intrusion, however slight, of any part of a person’s body or of any object into the
genital or anal openings of the victim’s, the defendant’s, or any other person’s body, but
emission of semen is not required.” T.C.A. § 39-13-501(7). In order to be convicted of
aggravated sexual battery, the State had to prove that there was unlawful sexual contact
between Defendant and the victim, who was less than thirteen years of age. T.C.A. § 39-
13-504(a)(4). “Sexual contact” means the intentional touching of anyone’s intimate
parts—or the clothing covering those parts—if the touching can be “reasonably construed
as being for the purpose of sexual arousal or gratification.” T.C.A. § 39-13-501(6). The
“primary genital area, . . . buttock[, and] breast” are each considered “intimate parts.”
T.C.A. 39-13-501(2).

       The proof at trial, viewed in a light most favorable to the State, indicated that the
victim stayed with Defendant and his wife at their home in Stewart County for about a
week during the summer of 2015. The victim testified that on the second night at the
house, Defendant gave her an unusually long hug in the computer room that eventually
led to him grabbing her butt both over and underneath her clothing. Defendant digitally
penetrated the victim’s vagina on the third and fourth nights she stayed there. On the
third night, he told her about various women he had sex with in public places, removed
her panties, “grabbed” her butt, and eventually moved his hand “underneath” her
underpants and inserted his finger into her vagina where he “bent” it back and forth for a
                                             -6-
while. On the third night, prior to inserting his finger into her vagina, Defendant also
touched the victim’s breasts. On the fourth night, Defendant “continued to go inside” her
vagina with his fingers. On another occasion, Defendant put the victim’s hand on his
penis. On the final occasion, Defendant himself described an incident where his hand
touched the victim’s breast while the victim was sitting in his lap. At the time the
incidents occurred, the victim was twelve. Defendant even told the victim that he wanted
to be the one to take her virginity. Despite Defendant’s argument to the contrary, it was
within the jury’s province to accredit the victim’s testimony and convict Defendant upon
that proof. State v. Bonds, 189 S.W.3d 249, 256 (Tenn. Crim. App. 2005) (“It is well-
settled law in Tennessee that the testimony of a victim, by itself, is sufficient to support a
conviction.”) (internal quotation omitted). Moreover, much of Defendant’s argument
points to contradicting testimony from Ms. Vance concerning her notes about a
conversation with the victim. The notes were never actually introduced into evidence,
and none of the contradictions pointed out by Defendant actually concern the victim’s
account of the rapes and aggravated sexual batteries that she alleged to have occurred.
The discrepancies, if any, relate to information the victim shared with Ms. Vance about
her family history and home life. The jury clearly accredited the testimony of the victim.
Defendant is not entitled to relief on this basis.

                                         Conclusion

       For the foregoing reasons, the judgments of the trial court are affirmed.


                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE




                                             -7-